Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142119                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  DONALD L. HOGLE,                                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142119
                                                                   COA: 297971
                                                                   WCAC: 08-000153
  CHRYSLER GROUP, L.L.C., f/k/a
  DAIMLERCHRYSLER CORPORATION,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 8, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2011                       _________________________________________
           0330                                                               Clerk